Citation Nr: 0214981	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  00-17 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to compensation, pursuant to 38 U.S.C.A. 
1151, for blindness in the left eye, as a result of treatment 
by the Department of Veterans Affairs on August 11, 1997. 

2.  Entitlement to special monthly pension based on the need 
for the regular aid and attendance of another person or on a 
finding that the veteran is permanently housebound. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  

This case was previously before the Board of Veterans' 
Appeals (Board) in July 2001, at which time it was remanded 
for further development.  In October 2001, pursuant to the 
remand, the RO informed the veteran of the following:  
information and evidence VA needed from him in regard to his 
claim; when and where to send such information and evidence; 
VA's duty to notify him about his claim; VA's duty to assist 
him in obtaining evidence to support his claim; and a phone 
number to call if he had any questions or otherwise needed 
assistance.  In particular, the RO requested that the veteran 
state whether he had received any VA, non-VA, or other 
medical treatment for his vision disorder that VA did not 
have in its records.  The RO also requested that the veteran 
provide the name and address of the physician who had advised 
the veteran against changing his eye medication, as well as 
any dates of in his substantive appeal, dated in August 2000.  
The veteran was given 60 days from the date of the October 
2001 letter to furnish information describing the additional 
evidence or the additional evidence itself; however, he did 
not respond.

In June 2002, the RO attempted to call the veteran but was 
informed that his phone had been disconnected.  The RO then 
enlisted the assistance of the veteran's representative in 
obtaining the additional information.  Later in June 2002, 
the veteran's representative noted that they were obtaining 
the information.  By the end of September 2000, however, the 
RO had not received the requested information.  Thereafter, 
the RO requested additional comment from the veteran's 
representative; however, he rested the appeal on the answer 
to the SOC and made no further argument (VA Form 646, dated 
in October 2002).  Accordingly, in October 2002, the case was 
returned to the Board for further appellate action.  A 
Supplemental Statement of the Case was not issued, as the 
development attempted after the Board's July 2001 remand 
produced no material changes in or additions to the 
information included in the Statement of the Case.  38 C.F.R. 
§ 19.31 (2001).  


FINDINGS OF FACT

1.  The veteran's blindness in the left eye is not the result 
VA hospitalization, medical or surgical treatment, or 
examination. 

2.  The veteran is not bedridden, or a patient in a nursing 
home, nor is he blind in both eyes or helpless or so nearly 
helpless as to require the regular aid and attendance of 
another person.

3.  The veteran is not substantially confined, as a direct 
result of his disabilities, to his dwelling and the immediate 
premises. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for blindness of the left eye have not 
been met.  38 U.S.C.A. § 1151(a), 5102, 5103, 5103A (Supp. 
2001); 38 C.F.R. § 3.358 (2001). 

2.  The criteria for a grant of special monthly pension have 
not been met.  38 U.S.C.A. §§ 1502, 1521, 5102, 5103, 5103A 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.351, 3.352 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Assist the Veteran

During the pendency of this appeal, there was a significant 
change in the law. On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A.  That 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. VCAA, 
Pub. L. No. 106-475, § 7, sub part (a), 114 Stat. 2096, 2099-
2100 (2000).  

The RO has met its duty to assist the veteran in the 
development of his claim.  By virtue of information sent to 
the veteran in the Board's remand of July 2001; the Statement 
of the Case; and a notice of the enactment of the VCAA sent 
by the RO in October 2001, the veteran and his representative 
were notified of evidence necessary to substantiate the 
claims of entitlement to compensation, pursuant to 38 
U.S.C.A. 1151, for blindness in the left eye and for 
entitlement to special monthly pension.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; and in fact, it appears 
that all evidence so identified has been obtained and 
associated with the claims folder.  Such evidence includes VA 
outpatient records, reflecting treatment of the veteran from 
August 1997 to December 1997 and the reports of VA 
examinations, performed in May 1999.  As noted above, the RO 
has made significant efforts to obtain additional 
evidence/information.  Although the veteran had almost a year 
to respond to those efforts, he did not do so, nor is there 
any indication that he intends to do so.  Indeed, his 
representative tacitly acknowledged that the development was 
complete, when he essentially rested his appeal in October 
2002.  Moreover, the veteran has not identified any 
outstanding evidence (which has not been sought by the VA) 
which could be used to support either of the issues on 
appeal.  In addition, the veteran has been informed of his 
right to have a hearing in association with his appeal; 
however, to date, he has declined to exercise that right.

In the letter of October 2001, the RO informed the veteran of 
what evidence and information was needed from him.  The 
veteran was also given an explanation of what information and 
evidence VA would obtain for him, including such things as 
medical records, employment records, or records from other 
Federal agencies.  

VA has given the veteran notice of the evidence and 
information necessary to substantiate the claim and notice of 
the ways VA would assist him.  Accordingly, VA has met its 
duty to assist the veteran in the development of his claim 
and there is no need for further development in order to meet 
the statutory requirements of the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


II.  Compensation Pursuant to 38 U.S.C.A. § 1151

The Facts

VA outpatient records show that August to December 1997, the 
veteran was treated for eye disability, including advanced 
glaucoma.  In August 1997, it was noted that 25 years 
earlier, the veteran had undergone surgery to have a cataract 
removed from his left eye.  It was also noted that he had 
undergone laser trabeculoplasty `in each eye, twice on the 
left and once on the right.  He acknowledged that he had been 
noncompliant with at least one of his medications and that he 
felt bad with medication.  Visual acuity on the right was 
20/40-1.  On the left, visual acuity was at least light 
perception.  He had advanced glaucoma in both eyes and 
aphakia in the left eye.  Esotropia was also noted.  The 
veteran's prescription for Neptazane was discontinued and 
replaced by a different eyedrop, Trusopt.  

In September 1997, the veteran reported that he felt bad on 
Neptazane but that he wanted to restart it because it 
controlled his blood pressure.  His visual acuity on the 
right was 20/60, correctable to 20/50.  On the left, it was 
20/800, correctable to 20/80.  It was noted that the veteran 
had advanced open angle glaucoma.  It was also noted that his 
intraocular pressure had decreased on Trusopt.  

In December 1997, the veteran resumed taking Neptazane.  His 
visual acuity was 20/50 on the right and counting fingers at 
2 feet on the left.  It was felt that if the intraocular 
pressure increased, it was probably due to patient 
noncompliance.  The diagnoses included glaucoma, esotropia 
with no plans for surgery and a cataract and aphakia, left 
eye.  Later that month, the veteran's visual acuity was 
20/30+2 on the left and counting fingers at 2 feet on the 
left.  In regard to the large esotropia on the left, the 
veteran declined strabismus surgery.  It was noted that he 
did not have diplopia.

In May 1999, the veteran underwent a VA eye examination.  The 
examiner noted that the veteran was claiming that he had lost 
the sight in his left eye due to VA treatment.  A review of 
the record reportedly disclosed that the vision in the 
veteran's left eye had reportedly been lost since at least 
February 1998 and possibly as early as mid-1997.  It was 
noted that he had a 20 year history of treatment for 
glaucoma.  According to the veteran, he had been prescribed 
Neptazane 6 years earlier and had been advised to "never" 
stop taking it.  He stated that approximately 11/2 years 
earlier, a VA physician had advised him to stop taking such 
medication.  The veteran noted that he subsequently lost his 
vision in the left eye as a result of that change in 
treatment.  It was noted that in 1944, while he was still in 
service, the veteran had received blunt trauma from a piece 
of wood to his right eye.

The examiner's review of the record revealed that the 
veteran's Neptazane was stopped during a VA visit in August 
1997 and was replaced by Trusopt.  Neptazane was reportedly 
resumed in December 1997.  It was noted that the veteran was 
taking several other medications for his eyes, all without 
side effects.  

The veteran's visual acuity in the right eye, corrected and 
uncorrected, was 20/30 for near vision and 20/400 for distant 
vision, correctable to 20/30.  He had no light perception in 
his left eye.  

Following the examination, the diagnoses were advanced open 
angle glaucoma in the right eye; a cataract consistent with 
20/30 visual acuity in the right eye; and a blind 
hypertensive left eye, secondary to angle closure glaucoma.  
The intraocular pressure in the veteran's left eye was 53, 
and it was noted that he was on several different medications 
and that he had undergone argon laser trabeculoplasty (ALT) 
on two occasions in the 1990's.  The examiner stated that the 
loss of vision in the left eye was not due to the switch in 
his hypotensive medications but that it was likely the result 
of a normal loss of vision associated with primary open angle 
glaucoma.  It was noted that before the veteran's medication 
was stopped in August 1997, the intraocular pressure had been 
20 in the left eye and that after stopping the medication, it 
was 13 in September 1997 and 20 in December 1997.  The 
medication was then restarted, and it was noted that February 
1998, the intraocular pressure in the eye was 33.  The 
examiner was uncertain as to why the veteran had not had 
peripheral iridectomy (PI) performed in the left eye.  
Finally, the examiner stated that the veteran's history of 
trauma to the left eye years earlier possibly precipitated 
the angle closure.

The examiner discussed his findings with the veteran.  The 
examiner felt that the loss of vision of the left eye was not 
necessarily due to any change in treatment.  He again stated 
that it was likely that the loss of vision would have 
occurred regardless of whether the medication had been 
changed.  He felt, however, that surgical management likely 
should have been addressed at some point.

Analysis

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of VA 
training, hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a). 

A qualifying additional disability or death is one which is 
not the result of the veteran's willful misconduct and--
1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the VA, either by a 
Department employee or in a Department facility , and the 
proximate cause of the disability or death was-
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  The physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable under 38 U.S.C.A. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(b).

In determining whether the claimed additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  1)  
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith; (2)  The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination; (3)  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c).

The veteran contends that the blindness in his left eye is 
the result of a change in medication ordered by the VA in 
August 1997.  In this regard, he reports that previously, he 
had been told by a private physician that such a change would 
cause him to lose his sight.  He notes that shortly after the 
change he did, in fact, lose the vision in his left eye.  
Therefore, he maintains that it was the VA's fault that he 
sustained additional eye disability and that compensation is 
warranted in accordance with the provisions of 38 U.S.C.A. 
§ 1151(a).

The recent record shows that the veteran has had significant 
vision problems with his left eye, due primarily to angle 
closure glaucoma.  When he was treated in August 1997, his 
visual acuity in that eye was counting fingers.  At that 
time, VA discontinued the use of Neptazane for the veteran's 
glaucoma and started the veteran on Trusopt.  Although the 
record shows that he lost his sight in the left eye sometime 
between mid-1997 and February 1998, there is no competent 
evidence that such loss was due to the change in medication.  
Rather, the most recent VA examiner states that the onset of 
blindness in the veteran's left eye was most likely the 
result of a normal loss of vision associated glaucoma.  As 
noted above, the mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of medical treatment.  Indeed, during a post-
examination discussion, the examiner emphasized that loss of 
vision would have occurred regardless of whether the 
medication had been changed.  The only reports to the 
contrary come from the veteran; however, as a layman, he is 
not qualified to render opinions which require medical 
expertise, such as the diagnosis or causation of a particular 
disability.  Therefore, although he may sincerely believe 
that his left eye blindness is the result of a medication 
change ordered by the VA, his opinion cannot support a grant 
of compensation benefits.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

III.  Special Monthly Pension 

The Facts

The veteran's permanent and total disability rating for VA 
pension purposes became effective February 27, 1987.  His 
disabilities (all nonservice connected) include a blind 
hypertensive left eye, secondary to angle closure glaucoma, 
evaluated as 40 percent disabling; chronic obstructive 
pulmonary disease (COPD), evaluated as 30 percent disabling; 
generalized osteoarthritis, evaluated as 20 percent 
disabling; and a cataract in his left eye, evaluated as 
noncompensable.  The combined rating was 70 percent.  

In May 1999, the veteran underwent a VA examination in 
association with his claim for a higher rate of pension, 
based on the need of the regular aid and attendance of 
another person or on a finding that he was housebound.  His 
claims file had been received and reviewed.  He denied the 
use of medication except for his eyes and over-the-counter 
vitamins.  He admitted that he lived alone and stated that he 
had been a widower for 15 years.  He also admitted that he 
was able to drive short distances.  The examiner noted that 
the veteran did his own cooking, cleaning, dressing, bathing, 
shaving, toileting, and washing and that he handled his own 
finances.  The examiner stated that the veteran appeared to 
be very capable of handling himself and his daily 
environment.  

On examination, the veteran was slender and well-kept, and he 
had a good state of nutrition.  He had a stiff body type 
gait, but the examiner noted that the veteran was 78 years 
old and that he had been a laborer most of his life.  The 
strength in his upper extremities was good.  The range of 
motion in all of the joints of the upper extremities was 
slightly decreased, and he appeared to have slight 
osteoarthritis throughout most of the joints in his body.  
His hand grips were good, and his dexterity was adequate.  He 
did have slight imbalance with change of positions and 
particularly when standing on his toes or on his heels.  He 
was able to squat about 50 percent with slight imbalance.  
The strength in the lower extremities appeared to be good.  
He had a slightly decreased range of motion in most joints of 
the lower extremities with some cracking and popping noted 
throughout his whole body.  He demonstrated a slightly 
decreased range of neck motion.  He also demonstrated the 
following range of lumbar spine motion:  forward flexion - 0 
to 60 degrees; backward extension - 0 to 30 degrees; and 
rotation - 0 to 20 degrees, bilaterally.  He admitted that he 
had stiffness throughout his body but denied and discomfort 
or pain.  He stated that if he worked out strenuously, he 
would develop shortness of breath.  Otherwise, he was 
reportedly able to walk without difficulty.

Diagnostic testing revealed a normal sinus rhythm with a 
history of a septal infarct.  He denied any history of chest 
pain or myocardial infarction.  Chest X-rays revealed slight 
hyperaeration, secondary to possible COPD.  X-rays of the 
cervical spine, performed in February 1998, were reviewed and 
showed that the veteran had some moderate osteoarthritis.  

Following the VA examination, the diagnoses were generalized 
osteoarthritis and occasional shortness of breath with 
activity with mild COPD per the radiology report.

Analysis

Since 1987, the veteran has had a permanent and total 
disability rating for VA pension purposes.  The veteran now 
seeks a higher level of pension due to his professed need for 
the regular aid and attendance of another person or due to 
his claim that he is housebound. 

Increased pension is payable to a veteran by reason of the 
need for aid and attendance or by reason of being housebound.  
38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351(a)(1).  The need 
for aid and attendance means being helpless or nearly so 
helpless as to require the aid and attendance of another 
person.  38 U.S.C.A. §§ 1502(b); 38 C.F.R. § 3.351(b).  The 
veteran will be considered to be in such need if he: 

1.  Is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees 
or less; or 

2.  Is a patient in a nursing home because of mental or 
physical incapacity; or 

3.  Establishes a factual need for aid and attendance 
under the criteria set forth in 38 C.F.R. § 3.352 (a). 

Section 3.352(a) provides for the following basic 
considerations in determining the need for regular aid and 
attendance of another person: inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of the veteran to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the veteran from hazards or dangers incident to his 
daily environment. 

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  Id.

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular aid and attendance, may also be increased if the 
veteran is "permanently housebound" by reason of disability 
or disabilities.  This requirement is met when the veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. §§ 1502(c), 1521(e); 38 
C.F.R. § 3.351(d). 

In this case, the record does not indicate that the veteran 
is confined to a nursing home, or bedridden.  Thus, to 
prevail, the evidence must show that the veteran is blind 
within the meaning of VA criteria or that he meets the 
criteria set forth in 38 C.F.R. § 3.352(a) noted above, or 
that he is housebound.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal function which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a). 

The primary thrust of the veteran's contentions is that he is 
blind in his left eye and that he care no longer care for 
himself as he did before he lost so much of his vision.  He 
also states that due to his vision problems, he can read the 
paper for no more than 10 to 15 minutes at a time.  A review 
of the evidence, however, discloses that although he is blind 
in his left eye, he is able to see out of his right eye.  
Indeed, the distant visual acuity in his right eye is 
correctable to 20/30, and he admits that he is still able to 
drive short distances.  Thus, he is not blind, or nearly so 
blind, that he meets the VA criteria for special monthly 
pension.

In the alternative, the veteran maintains that due to his 
multiple nonservice-connected disabilities, he requires the 
regular aid and attendance of another person.  Although he 
lives alone, the record discloses that he is well able to 
care for himself and to protect himself from hazards or 
dangers incident to his daily environment.  In fact, during 
the recent VA examination, he was slender and well-kept and 
acknowledged that he could cook, clean, dress, bathe, shave, 
wash, and attend to the wants of nature.  He also 
acknowledged that he handled his own finances.  Moreover, 
there was no evidence that he wore any special prosthetic or 
orthopedic appliances which required frequent adjustment.  
Accordingly, he does not meet or more nearly approximate the 
VA criteria a higher level of pension due to the need for the 
regular aid and attendance of another person.

Finally, the veteran maintains that his multiple nonservice-
connected disabilities render him permanently housebound.  
Although he notes that if he has to go out of town, he 
requires someone to drive him, the evidence shows that he is 
able to get around.  He is able to attend his VA appointments 
and acknowledges that despite his vision problems, he is 
still able to drive short distances.  Moreover, there is no 
competent evidence that he is confined to his dwelling or 
immediate premises.  As such, he does not meet the criteria 
for a higher level of pension on the basis that he is 
housebound.

The only reports that the veteran requires a higher level of 
pension due to visual problems; or the need for regular aid 
and attendance of another person; or the fact that he is 
housebound come from the veteran.  Again, however, resolution 
of such questions requires medical expertise which the 
veteran does not have.  Thus, his opinion, without more, 
cannot be considered competent evidence to support a grant of 
special monthly pension.  66 Fed. Reg.  45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(a)); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 


ORDER

Entitlement to compensation, pursuant to 38 U.S.C.A. 1151, 
for blindness in the left eye, as a result of treatment by 
the Department of Veterans Affairs on August 11, 1997, is 
denied. 

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person or on a 
finding that the veteran is permanently housebound is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

